
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.8



EMPLOYMENT AGREEMENT


        This Employment Agreement (the "Agreement") is entered into as of the
30th day of September, 1998, by and between Myriad Genetics, Inc. ("Myriad") and
its wholly owned subsidiary, Myriad Pharmaceuticals, Inc. ("Pharmaceuticals")
and Adrian Norman Hobden, Ph.D. (The "Executive").

        In consideration of the mutual promises contained herein, the parties
hereto agree as follows:

        1.    Employment.    Subject to the terms and conditions of this
Agreement, Myriad hereby employs Executive on an at-will basis as President of
Pharmaceuticals, member of the Board of Directors of Pharmaceuticals, and member
of the Executive Officers Committee of Myriad, and Executive hereby accepts such
employment beginning October 12, 1998 (the "Commencement Date").

        2.    Duties of Employment.    As the President of Pharmaceuticals,
Executive shall at all times faithfully, industriously, and to the best of his
ability, experience, and talents, perform such duties as are customary and as
may be required by such position, or as are assigned to Executive by the
President of Myriad or the Board of Directors of Pharmaceuticals from time to
time and which are consistent with the duties of such position. In his capacity
as President of Pharmaceuticals all employees of Pharmaceuticals shall report to
Executive. Executive shall devote his entire business time, ability and
attention to the business of Myriad and Pharmaceuticals during the term of this
Agreement. Notwithstanding the foregoing, Executive shall not directly or
indirectly render any services to other persons or entities of a business,
commercial or professional nature which will in any way interfere with the
duties of Executive under this Agreement without the prior written approval of
the Board of Directors of Myriad, which approval shall not be unreasonably
withheld. The Executive's services shall be performed primarily at
Pharmaceuticals' principal executive offices at 320 Wakara Way, Salt Lake City,
Utah. The parties acknowledge, however, that the Executive may be required to
travel in connection with the performance of his duties hereunder.

        3.    Compensation.    

        3.1    Salary and Bonus.    Executive shall receive a base salary of
$200,000 per annum, payable twice monthly in equal installments. Executive shall
also be entitled to a cash bonus on July 1, 1999 (and annually thereafter). The
exact amount of such bonus shall be determined by the Myriad Board of Directors
based upon performance goals and milestones to be set annually by Executive and
the Myriad Board of Directors. Executive's base salary shall be increased
annually by the Myriad Board of Directors, such adjustment to be determined in
the Myriad Board's sole discretion.

        3.2    Myriad Stock Options.    Following commencement of Executive's
employment, Executive shall receive stock options for 80,000 shares of Myriad
Common Stock (the "Options") at the fair market value in accordance with the
terms and conditions of 1992 Employee, Director and Consultant Stock Options
Plan. Such Options will be Incentive Stock Options to the extent allowed by law.
Such Options will be subject to a five-year vesting provision based upon
Executive's continued employment with Myriad and Pharmaceuticals such that
1/60th of the underlying shares of the Options (1,333 shares) shall vest each
month after commencement of Executive's employment. The unvested balance of
Executive's Options shall be forfeited upon any termination or cessation of
Executive's employment except as set forth in Section 5.3 below. The Options
term will be ten (10) years. In addition, Myriad annually grants options to key
employees based on their performance during the past fiscal year, the amount of
such options to be determined in the Myriad Board's sole discretion.

        3.3    Pharmaceuticals Stock Options.    Following commencement of
Executive's employment, Executive shall receive stock options for 120 shares
which represents four percent (4%) of the issue and outstanding shares of
Pharmaceuticals Common Stock ("the Pharmaceuticals Options") at $3,333.33 per
share. Such Pharmaceuticals Options will be Incentive Stock Options to the
extent

--------------------------------------------------------------------------------






allowed by law. Such Pharmaceuticals Options will be subject to a five-year
vesting provision based upon Executive's continued employment with Myriad and
Pharmaceuticals such that 1/60th of the underlying shares of the Pharmaceuticals
Options (2 shares) shall vest each month after commencement of Executive's
employment. The unvested balance of Executive's Pharmaceuticals Options shall be
forfeited upon any termination or cessation of Executive's employment except as
set forth in Section 5.3 below. The Pharmaceuticals Options term will be ten
(10) years. Such Pharmaceuticals Options may be converted into Myriad Common
Stock in accordance with the terms and conditions of the 1998 Myriad
Pharmaceuticals, Inc. Employee Stock Options Plan.

        3.4    Relocation Expenses.    Myriad will reimburse the Executive for
reasonable out-of pocket costs (against documented receipts therefor) for
(a) travel, meals and lodging in connection with a trip to Salt Lake City, Utah
for the purpose of seeking a principal residence; (b) moving expenses associated
with the relocation of Executive and his family to the Salt Lake City area
(including the shipping of household goods and automobiles from North Carolina
and/or the United Kingdom); (c) travel between North Carolina and Salt Lake
City; (d) reasonable legal and other fees associated with purchasing a home in
the Salt Lake City area; and (e) temporary living expenses for Executive's
family for a period of 30 days.

        3.5    Benefits.    Executive will be entitled to receive Myriad's
standard benefits (medical insurance and dental insurance) and participate in
Myriad's 401(k) pension plan, life insurance/AD&D plan, short-term disability
plan, long-term disability plan (which plan shall provide for annual long-term
disability benefits of approximately two-thirds of Executive's current base
salary), Section 125 cafeteria plan, twelve paid holiday days, five weeks paid
personal days, and other benefits offered to Myriad officers generally. The
Executive's total paid personal days shall increase by five days for each ten
years of continuous employment with Myriad.

        3.6    Green Card.    Myriad will sponsor and pay all costs associated
with acquiring a "green card" for Executive and his family. If Myriad is not
successful in obtaining a "green card" for Executive which would enable
Executive to continue his employment in the United States at Myriad or
Pharmaceuticals and Executive's employment is terminated at Myriad or
Pharmaceuticals because Executive is forced to leave the United States,
Executive's termination will be considered a termination not for cause and the
terms and conditions of Section 5.1(b) below shall apply.

        4.    Proprietary Information and Inventions.    Executive agrees that
all work products, discoveries, and inventions which he may develop during the
course of his employment with Pharmaceuticals and Myriad and all of the results
therefrom, shall remain the sole property of Pharmaceuticals or Myriad
respectively. Executive agrees that as a condition of employment he will sign
and abide by Myriad's standard form of proprietary information and assignment of
inventions agreement, attached hereto as Exhibit A (the "Proprietary Information
Agreement") and incorporated herein by reference. Such agreement will continue
in full force and effect throughout the period of Executive's employment and
shall survive any termination hereof. This Section 4 will survive any
termination of this Agreement.

        5.    Term and Termination.    

        5.1    Termination by Pharmaceuticals    

        (a)    Termination for Cause.    Myriad and Pharmaceuticals may
terminate this Agreement at any time without prior notice in its sole
discretion, by reason of Executive's (i) breach of any material term of this
Agreement, which breach is not cured within 60 days after written notice to
Executive of the existence of such breach, (ii) conviction of a misdemeanor or
felony, excluding traffic and other minor violations, (iii) fraud, (iv) repeated
unexplained or unjustified absence or tardiness, after written notice thereof
has been provided to Executive, (v) breach of fiduciary duty under applicable
laws, this Agreement or Myriad policies or

2

--------------------------------------------------------------------------------



(vi) negligence or misconduct where such negligence or misconduct has resulted
or is likely to result in material damage to Myriad or its subsidiaries. Except
for the actions which are set forth in Section 5.1(a) above, termination for
performance related reasons shall be deemed to be a termination not for cause
pursuant to Section 5.1(b) below. Upon termination of Executive's employment
pursuant to this Section 5.1(a) any unvested Options or Pharmaceuticals Options
held by Executive shall be subject to forfeiture in accordance with terms and
conditions of the applicable Plan, unless otherwise agreed to by the parties.

        (b)    Termination Not for Cause.    Myriad shall also be entitled to
terminate this Agreement at any time without any reason or cause whatsoever;
provided however, that in the event of a termination of this Agreement without
cause pursuant to this Section 5.1(b) Myriad shall pay to Executive his base
salary at the time of such termination for the period of 9 months (12 months if
Executive has been with Myriad for over 5 years) following such termination.
Amounts payable to Executive under this Section 5.1(b) (the "Severance
Payments") shall be payable twice monthly in equal installments. Upon
termination of Executive's employment pursuant to this section 5.1(b) any
unvested Options or Pharmaceuticals Options held by Executive shall be subject
to forfeiture in accordance with terms and conditions of the applicable Plan,
unless otherwise agreed to by the parties.

        5.2    Termination by Executive.    Executive may terminate this
Agreement upon 30 days prior written notice to Myriad at any time without reason
or cause whatsoever; provided however, that upon any termination of Executive's
employment pursuant to this Section 5.2, (i) Executive shall not be entitled to
receive Severance Payments pursuant to Section 5.1(b) above, and (ii) any
unvested Options or Pharmaceuticals Options held by Executive shall be subject
to forfeiture in accordance with terms and conditions of the applicable Plan,
unless otherwise agreed to by the parties.

        5.3    Change of Control.    

        (a)    Termination or Reduction of Duties.    If Myriad or
Pharmaceuticals is to be consolidated with or acquired by another entity in a
merger, sale of all or substantially all of Myriad's or Pharmaceuticals' assets
or otherwise ("Acquisition") and if as a result of such Acquisition Executive's
duties and responsibilities are substantially reduced or eliminated, then
Executive may terminate this Agreement upon 60 days written notice to Myriad, if
Executive's duties and responsibilities are not reinstated to substantially the
same level as prior to such Acquisition in a new position in Myriad or
Pharmaceuticals. In the event of termination by Executive pursuant to this
Section 5.3(a), Myriad shall pay to Executive his base salary for a period of
12 months at the time of such termination.

        (b)    Options Adjustments.    Immediately prior to the consummation of
an Acquisition, Executive's Options and Pharmaceuticals Options shall as
determined by the Myriad Board of Directors, either (i) become fully vested and
must be exercised prior to completion of such Acquisition; or (ii) terminate in
exchange for a cash payment equal to the excess of the fair market value of such
Options and/or Pharmaceuticals Options (vested and unvested over the exercise
price thereof); or (iii) continue by substituting on an equitable basis for the
shares subject to such Options and Pharmaceuticals Options the consideration
payable with respect to the outstanding shares of Common Stock in connection
with the Acquisition in accordance with the terms and conditions of the
applicable Plan.

        6.    Miscellaneous.    

        6.1    Governing Law.    This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Utah, without reference to rules of conflict of law or

3

--------------------------------------------------------------------------------



statutory arbitration. The venue for the enforcement of any arbitrator's
decision regarding any controversy under this Agreement shall be in the federal
or state courts in the location of the arbitration proceeding as set forth in
Section 6.2 below, and each party submits to the personal jurisdiction of such
courts. Service of process shall be effected by registered mail sent to the
address below.

        6.2    Dispute Resolution.    Any controversy between the parties
involving enforcement, construction or application of any term, provision, or
condition of this Agreement, shall be submitted for final and binding
arbitration in the location within the U.S. where the non moving party is
located (or in Salt Lake City, Utah, if Executive is not residing in the U.S.)
in accordance with the rules of the American Arbitration Association. Subject to
Section 6.3 below, the costs of the arbitrator will be borne by the losing
party. The arbitrator(s) shall apply Utah law, without reference to rules of
conflict of law or statutory rules of arbitration, to the merits of any dispute
or claim. Judgment on the award rendered by the arbitrator(s) may be entered in
any court having competent jurisdiction.

        6.3    Remedies.    The parties to this Agreement acknowledge that any
breach of Executive's obligations under Section 4 is likely to cause or threaten
irreparable harm to Myriad and Pharmaceuticals and, accordingly, each party
agrees that in such event, Myriad and Pharmaceuticals shall be entitled to
equitable relief to protect its interest therein, including but not limited to
preliminary and permanent injunctive or mandatory relief, as well as money
damages. This Section 6.3 shall survive any termination of this Agreement.

        6.4    Assignment.    Since this Agreement is based upon the unique
abilities and personal relationship of Executive, he will have no right to
assign this Agreement or any of his rights hereunder without the written consent
of Myriad, and Myriad will have no right to assign any of its rights hereunder
except to a successor in interest of Myriad. Subject to the foregoing, this
Agreement will inure to the benefit of and will be binding upon the successors
and assigns of Myriad.

        6.5    Entire Agreement.    This Agreement and the exhibits hereto set
forth the entire Agreement and understanding of the parties relating to its
subject matter and merges all prior discussions and agreements between them. No
modification or amendment to this Agreement, nor any waiver of any rights under
this Agreement, will be effective unless in writing signed by both parties.

        6.6    Severability.    If any provision of this Agreement is found
invalid or unenforceable, that provision will be enforced to the maximum extent
permissible under applicable law, and the remaining provisions of this Agreement
will stay in force. In addition, the parties agree to negotiate in good faith a
provision to replace the provision found invalid or unenforceable that will
have, to the extent possible, the same economic effect.

        6.7    Notices.    Any notice required or permitted under this Agreement
shall be given in writing and shall be deemed effectively given upon personal
delivery to the party to be notified at the address indicated for such party
below, or at such other address as such party may designate to the other
parties.

        6.8    Titles and Subtitles.    The titles and subtitles used in the
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

        6.9    Counterparts.    This Agreement may be executed in tow or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

4

--------------------------------------------------------------------------------






        6.10    Guarantee.    All obligations of Pharmaceuticals will be
guaranteed by Myriad.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

MYRIAD GENETICS, INC.   ADRIAN NORMAN HOBDEN, PH.D.           By: /s/  PETER D.
MELDRUM      

--------------------------------------------------------------------------------

  By: /s/  ADRIAN N. HOBDEN      

--------------------------------------------------------------------------------

          Title: President and CEO                 Address: 320 Wakara Way
Salt Lake City, Utah 84108   Address: 1609 Cedar Lane
Raleigh, NC 27614           MYRIAD PHARMACEUTICALS, INC.                 By:
/s/  PETER D. MELDRUM      

--------------------------------------------------------------------------------

                Title: Chairman                 Address: 320 Wakara Way
Salt Lake City, Utah 84108      

5

--------------------------------------------------------------------------------






Exhibit A


PROPRIETARY INFORMATION AGREEMENT


        THIS AGREEMENT is made and entered into by and between Myriad
Genetics, Inc. and its wholly-owned subsidiary, Myriad Pharmaceuticals, Inc.,
(hereinafter collectively referred to as "Company"), and Adrian Norman Hobden,
(hereinafter referred to as "Employee").

        In consideration of the undersigned's employment, compensation, and
other valuable consideration and mutual covenants contained herein, the parties
agree as follows:

        1.    Duties.    Employee shall at all times faithfully, industriously,
and to the best of his/her ability, experience, and talents, perform all of the
duties that may be required of him/her pursuant to the express and implicit
terms hereof, to the reasonable satisfaction of the Company.

        2.    Inventions or Improvements.    Any inventions, discoveries,
know-how, or improvements, which Employee may conceive, make, invent, or develop
during his/her employment by the Company, relating to any matter or thing,
including but not limited to genetic maps, genes, gene sequences, material
containing a DNA sequence, gene products, protein molecules, nucleic acid
molecules, monoclonal antibodies, pedigrees, genealogy data, germplasm, yeast
artificial chromosomes (YACs), contigs, cell lines, microorganisms, biologically
active compounds, processes, and methods of gene identification or gene
sequencing that may be connected in any way with Employee's work or related in
any way to Company's business or future business, shall be the absolute property
of the Company and shall be promptly disclosed to the Company by Employee. For
the consideration of above-mentioned, Employee agrees that he/she will, at the
request of the Company, at any time during the employment or thereafter, assign
to the Company the rights to said inventions and improvements and any patent
applications filed or patents granted thereon.

        3.    Nondisclosure of Information.    Employee agrees that during
his/her employment and thereafter, he/she will not reveal to any person, agency,
company, business, or organization, unless authorized by Company, any
confidential information concerning Company, including but not limited to any
inventions, discoveries, know-how, improvements, processes, products, services,
proposals, solicitations, negotiation, customers, manner and method of
operations, trade secrets, and the like.

        4.    Noncompetition Agreement.    Employee agrees that during the term
of his/her employment he/she will not compete with Company either directly or
indirectly in any area in which, during the tour of his/her employment, Company
does business or reasonably contemplates that it will do business in the
reasonably foreseeable future. Employee agrees that he/she will not use
Company's name, facilities, confidential material, trade secrets, know-how, or
privileged information to solicit from any agency, company, business, or
organization, work that at a later time would result in Compensation of any form
for Employee or another company or business organization.

        5.    Construction.    The parties hereto agree that the terms of this
Agreement shall be construed in accordance with the laws of the State of Utah.

        6.    Severability.    If any provisions hereof should be held invalid,
illegal or unenforceable in any respect in any jurisdiction, then, to the
fullest extent permitted by law, all other provision hereof shall remain in full
force and effect in such jurisdiction and shall be liberally construed in order
to carry out the intentions of the parties hereto as nearly as may be possible.
To the extent permitted by applicable law, the parties hereto hereby waive any
provision of law that would render any provisions hereof prohibited or
unenforceable in any respect.

        IN WITNESS WHEREOF, the parties hereto have executes this Agreement of
this 30th day of September, 1998.

6

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.8



EMPLOYMENT AGREEMENT
Exhibit A
PROPRIETARY INFORMATION AGREEMENT
